Citation Nr: 1630135	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service with the U.S. Army from December 1968 to December 1970.  He is in receipt of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board, which was scheduled for July 2016.  The Veteran failed to appear for this hearing and has not provided good cause for doing so.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board recognizes that the Veteran's representative addresses the issue of service connection for erectile dysfunction.  See July 2016 Written Brief.  However, as the Veteran did not file a timely substantive appeal following the issuance of a statement of the case, this issue is not within the Board's jurisdiction.  The Veteran is advised that, if he wishes to reopen his claim of service connection, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDING OF FACT

The competent evidence of record fails to indicate the Veteran has been diagnosed with PTSD, or any other psychiatric disorder, at any point during the appeal period.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of the instant appeal, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran asserts service connection is warranted for PTSD as directly due to his active service.  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015) (requiring that the diagnosis conform to the requirements of the American Psychiatric Association  's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (DSM-5); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).

Initially, the Board observes the record contains a difference of opinion as to whether the Veteran currently suffers from PTSD.  In this regard, an August 2008 VA treatment record notes a positive PTSD screening test, and a subsequent August 2008 VA treatment record includes an assessment of stable PTSD.  

The Veteran was provided a VA PTSD examination in January 2010.  Following a review of the claims file, and clinical evaluation of the Veteran, the VA examiner, clinical psychologist, opined that the Veteran does not have any significant mental health disorder, to include PTSD.  In this regard, the VA examiner acknowledged that the Veteran meets the DSM stressor criteria for PTSD, related to his in-service combat experiences.  However, the Veteran lacks reexperiencing phenomenon, denied problems with war-related nightmares or upsetting memories, and also seemed to deny any significantly distressing cues, triggers, or reminders of trauma.  Finally, in addressing the August 2008 positive PTSD screen and diagnosis of PTSD, the VA examiner noted that the Veteran only endorsed one of the four PTSD screening questions, and his score of 49 on the PTSD checklist (PCL-C) test falls below the cutoff of 50 for combat-related PTSD.

In deciding whether the Veteran suffers from PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the VA examiner's determination that the Veteran does not meet the criteria for PTSD, or any other psychiatric disorder, over the positive PTSD screen and diagnosis contained in the August 2008 VA treatment records.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical diagnosis or opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In the instant case, the Board observes that, even though the Veteran's treatment provider indicated a positive PTSD screen, the VA treatment record itself notes a negative screen, with a score of 1/4.  Further, the basis for the assessment of PTSD contained in the VA treatment record has not been provided.  In light of such deficiencies, the Board affords these records little probative value.  See Miller 11 Vet. App. at 348.

In comparison, the VA examiner discusses in detail why the Veteran does not meet the criteria for a diagnosis of PTSD, noting his lack of reexperiencing phenomenon, denial of problems with war-related nightmares or upsetting memories and significantly distressing cues, triggers, or reminders of trauma.  The VA examiner also specifically addressed the deficiencies of the PTSD screen and diagnosis contained in the VA treatment records.  Thus, the Board affords significant probative value to the January 2010 VA examination report, which finds the Veteran does not suffer from PTSD or any other psychiatric disorder.

Finally, the Board has considered the Veteran's statements regarding his current symptomatology and self-treatment for PTSD.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., depression, anxiety; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of a diagnosis of PTSD is afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In this case, the Veteran has not provided competent medical evidence indicating he has been diagnosed with PTSD at any point during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Therefore, as the Board has determined that the Veteran does not have a current diagnosis of PTSD that conforms to the DSM criteria, a further discussion of the elements of service connection for PTSD is unnecessary.  In the future, should the Veteran obtain a diagnosis of PTSD and wish to reopen his claim, he should file a claim with the AOJ.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection, and the benefit-of-the-doubt rule does not apply.  As such, the Board finds that the Veteran's claim of service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


